                            · UNITED-STAT . S DISTRICT COURT I                           .       •       •

                           EASTERN DISTRICT OF NORTH CAROLINAI                               .

                                    . WES'FERN DIVISION      I   .

                                   NO. 5:19-CR-328-1FL(4)
                                   NO. 5:19-CR-328-2~L(4)


UNITED STATES-OF .AlV[ERICA                                              )
                                                                         )           SUPERSEDING
                    V.                                                   )           IND IC TM'E NT
                                                                         )
)\':]:ORRIS QOOPER;                                                      )
 BEVERLEY COOPER                                                         )

             The Grand Jury charges:

             ~-   Directorate of Public Works (DPW), Fort, Bragg, NC, is responsible for

design, construction, mamtena~c~; repair of all facilities; operat1on of utility syst~ms,

management of all environment and ·disposal, and natm;al and cultural resources

programs on Ft. Bragg as well as providing Cel).tralized management for Army Family
                                                         '
     .                                                   I                                                           •       •

Housing~ DPW's Operations
                    .
                          and Maintenance
                        . .   .    j
                                          Section purchases its suppHes throug~ .·

the .~se of a Gover~erit :Purchase C~rd· (GPC) or a Blanket Purch~se Agreement

(BPA)~ The supplf ·section.within DPW is responsible for providing supplies to D];>W
         •                   '       '   •           I                                       •                   •




mechanics and te<;:hnicians who_ maip.tain Fort Bragg's equipnie_nt and fa_cilities.
 •                               •                   I                                                       .
There are several
               . . commodity sections within the Operations and Maintenance
                                                     '               .
                                                                            section ·
                                                 •   I

who are respo·nsible for maintenance and services within a particular trade such-as ·
                                                     1 .                             .
                                                     I                           '


Heating·Ventilating and Air. Conditioning
                                    I
                                          (HVAC),
                                             .  ..
                                                   electrical
                                                     .
                                                              and plumbing.
                                                                        .
                                                                            ~ach

trade .section is assigned a· procurement agent (PA) who purchases needed supplies

from various vendors in support ofth~ trade section'~ mission.                                       ·
                                                     I
                                             •       !                       •                                           .
             2. At all times relevant to this j.ndictment, DefendanfMORRIS COOPER was.

                                                                     1



             Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 1 of 9
    a.procurement agent assigned· to the                                Operations and Maintenance Division and
-      -                               -   -       -       -        I
    entrusted to purchase HVAC parts for DPW's HVAC maintenance section. Defendant

. MORR.ls COOPERW<is authorized to~ the GPC iftlie cost of the ~pp!i-9s did not·
         .                                 ' -i              .                        ..      .
    exceed a particular limit; if the cost di~ exceed·such limit, he wa~ authorized to obtain
                                                                    I

    three quotes from competing vendors, and.make the purchase using a BPA.
            •                                                       I                        •         .



           3.    At all" times relevant to this indictment, defendant BEVERLEY

    COOPER was married to defendant MORRIS COOPEE,, and they resided together in.

    Fayetteville, North Carolina.                          They maintained property, vehicles, and bank

    accounts both indivjdually and jointly.


                                                               COUNT ONE
                                                                        .                    .     .              .

           4. Beginning in or about September 2011, and/continuing to on or about June

    19, 2019, in the'J~~aste~ District ofNo~h Carolina and ·elsewhere~ MORRIS COOPER

    and BE~RLEY COOPER, defendants herein, did conspire, confederate, and agree

    with otp.ers, both ;k.n~wn and ·unknow:d to the Grand Jury, to commit offenses against
                   •           •                                I                   •




    the U~ted States, to wit: (a) in viol~tion of Title 18, Unit~d St~tes Code, Section

    641, by willfully
             • .
                      ahd knowingly ~mbezzling,
                                      I
                                                stealing,· purloining
                                                                .
                                                                      and knowingly
                                                                                  .
                                                                I                       .
    converting to their own use or the us~ of another, a thing of value of the United States,

    that
     '
         is, money belonging to ·the United States
                                             .
                                                   of a value exceeding $1,000.00;
                                                                               .
                                                                                   arid (b)
                                                       .                                .
    in violation of Title 18, United States Code, Section, 201(b)(2), MORRIS COOPER,' as
                                                                I               •


                                               •                I


    a public o~cial, to #'eceive and accept !something of value personally and for another
                                                                I
                       •   '       -                            I                                                     •

    p~rs6n or entity, i:O: r~turn for b~ing i~uenced in the performance of an official act ·

    and being influenced to commit ·and ~din committing and to collude in,                                 and allow,
                                                                            2



           Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 2 of 9
 and to   make opportunity for. the commission
                                        I
                                               of a fraud on· the United States.
                                                            .       . .
               .              PURPOSE OF THE CONSPIRACY .
                                         .       I
                                                 I

          5. It was the purpos~ of the conspiracy· to influence the award of.contracts for.
                                                 I   •       I   •




 supplies and to unlawfully enrich the particip?-nts, by, among other thing~, steering

 qontracts for supplies to spec~c vendors, in return for ca$h payments, and"by

· inflating prices on supplies purchased through those contracts, increasing· the :

 conspirators' profits thereon.

                                     MANNER AND MEANS

          6.       In furtherance of the conspiracy, defendants herein, MORRIS COOPER

 and BEVERLEY COOPER, along with others, employed ·the following manner and

 means:

                         a.    Vendors, ·known and unknown to 'the grand Jury
                                                                                            '
          approached MORRIS COOPER while 'employed as a procurement agent at
                                                      I
          DPW;·.

                        b:     By agreement, ·the vendors paid cash and gave gifts to

          MORRIS COOPER in return for steering contracts for supplies to those

          vendors;
                                 .           '       .
                        c.     In aq.dition,. the prices for items under those contracts were

          at times infl~ted beyond m~ket price, increasing both the profits to the vendor

          and the cash ·payment made to MOERIS and/or his wife, BEVERLEY

          COOPER.

                         d.    Further, MORRI~ COOPER allowed competing bids for a

                                                         3



      Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 3 of 9
        blanket .purchase agreement t0 come from companies owned by· the same
    .           .         .            ..              .     .1          .                            ··-       .
        person(s) and not compet~tive wilth one ano_ther;
                                                                     .           \
                                  e.        Further, MORRIS
                                                      . ' .
                                                            COOPER split _singular purchases to
                              .                                                                                         .
        appear as if multiple purchases, so that the purchase(s) ·could be made with
        .             .                           .    .         I                           .                      .
                              .                                  I       .                   •
                                                                                                                                        I.

        the GPC while avoiding the per !purchase limit.
                                            .                    i
                                                                 I



                                                           O~RTACTS
                                       .                         '
                                                                 !                   .            '
        7 _.         In .furth~1·ance of the· co*spiracy and to ·achieve the object thereof, at
                                                            ·. !
least one of the following qvert acts, among others, :~ere committ~d by the

conspirators in the Eastern District of North Carolina, between 2011 and.2019:

                                  .a.           On or ·abou:t March 13, · 2013, defi::wdant ~EVERL~

        COOPER .recei~ed $17~7.50 :µ-om a vendor known .to the· grand jury, as

        payment-in-kind.for official acts undertaken by MORRIS COOPER in steering ·

        contracts toward th\3 vendor;

                                  b.         . On June 19, .. 2018, defendant BEVERLEY COOPER

        deposited or caused                      to be deposited in~ her. account ending in ~:875, _$4, 76.0
        currency, which were proceeds of'the conspira~y;.

            ·                     c.        · ·on or about May 2, 2019, defendants ·MORRIS COOPER
                    ~c.{)e.r\              . ~-\-             .                  ~       .       . .                                .
        and BEVERd COOPER together deposited and c~used to be ·deposited into_

        their joint account ending: in 1989, $8000 currency,. which were proceeds of the.

        consp~acy.

                                  d.            .On or about June 21, 2016, defendant.MORRIS ·coOPER
                                                             I                                              .               .   .
        purchased t~ee electrical relar parts for $~55.00_each, when market value of
                                                             !
                                                                             4



        Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 4 of 9
       this part·was less than $100 eac· , for an inflat~on of price of over 3_00%.

       . . . .        · e.   On .·or abolt" · January 19, 2016, defendant MORRIS

       COOPER sought and acce~ted clmpeting bids from three companies, ·known .to
                                             I
       the. grand jury to be owned by the same p~rs?n(s), and which were n~t in fact.

       competitive to one another, and citing the competition amongst those bids as
          •                                  I                                             •




       evidence of the fair and reasonable price of the resulting BPA.

       8. All in ~iolatio·n of Titl~ 18, United States Code, Section 371.

                                     COUNT TWO

       9. Beginning in or about August :6, 2014, and continuing to on or about June

1_9,. 2019,.iri the Eastern District of North Carolina and elsewhere, the defendants,·
                  .          ~l              ~-t- .. '       '   .           .             :
MORRIS COOPER and BEVERL~OOPER, aiding and abetting _one another,- did

willfully and knowingly embezzle, pu:doi_n, and ste~.1 property of-the United States,

that is, mon~y belonging. to ~he· United States of a value exceeding $1,000.00, with
              .                                          I


intent
    .
       to conv~rt said property
                              .
                                to therr own and others' use, in violation of Title 18,
                                                                         '




United States Code, Sections 641 and 2: ·
                                         '
                                    COUNT THREE
              .                                                                        .
       10. Beginning in or about August 6, 2014, and continuing to on or a:bout June

19, 2019, in the Eastern District. of North Carolina, the defendant, MORRIS

COOPER., a· public official, directly and indirectly did co!rup~ly seek, receive, acce:{)t,'

· and agree to receive and accept; so:ih~thing of value personally, in return for b~~g
                                                     .               .
induced to do ·an act and ()mjt to ~o an act in violation. of his ·official duty, that is,

accepted cash and gifts from a vendor, in exchange for: ste~ring contr~cts for supplie~

                                                 5


      Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 5 of 9
                   . \




 to that vendor and t,, allow the venj t,, submit inflat,,d prices and ~eceive inflated

 payments fr)r pa,.;.; under thOse. ~onbcicts,. all in violation of Titie 18, Unired Stares

 Code Section 20i(b)(2).

                             COUNTS FOUR THROUGH THIRTEEN

           11. .The gr~n~ jury realleges and incorporates by reference herein all of the

 allegations
           .
             contained in paragraphs
                              .
                                     o:q.e
                                        I
                                           through seven
                                                    .
                                                         of the Indictment,
                                                                       •
                                                                            and further

. alleges· that:

           12. While employed ·as described -above, the defenda,nt MOR~IS COOPER

 developed a scheme and artifice through which,. using his Governm~nt Purchase.
                                                     .                  . .
 9ard, he knowingly paid.~ignifi.cantly inflated prices for yarioU:s. items, increasing
                                        '                .
 both the profits to the vendor and the cash payment made to ~OR~IS and/or his w:ife,

 BEVERLEY COOPER.

           13. On or about each of the dates re:fl.ec~d below for .each _of Counts   F~ur
 through Thirteen, 1n the.Eastern D1strict of North Carolina and·elsewhere, MORRIS

 COOPER, for the purpose        of exec~ti~g the scheme and artifice to defraud and to
 obtain.money and property by means of materially false and ·rr~udulent pretenses, .·

 representations, and promises, as described
                                     '
                                             above,
                                                .   did transmit and
                                                                   .
                                                                     cause to be
       .       .

 transmitted in interstate c~mmerce ,by' means of a wire communication, c~rtain

 signals, writings·, and soun;ds; that is, credit .card• transactions, by aO:d between
                                                                                .
                                                                                       the

 United States, DPW at'Fort Bragg, North ~arolina,.and Sandhills Industrial Supply,

 N. Myrtle B~ach, South Carolina, as fµrtp.er set forth below:



                                            .. 6



           Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 6 of 9
                                                                 ..
                                                                                       . ·.




                                                                                  ..
   COUNT                    DAT;E         I                    AMOUNT
                                              I

      .4                        09-Mar-2.015          ..                      $1,828.40
     . 5'                       11-May-2015                           ..        1,798.20
      ·6                         22,.Jul-2015                                 . 2,502.90
       7·                         28-Jul-2015                                 .2,678.50
       8                         12-0ct-2015                                    2,671.40.
      9                          27-0ct-2015 .                                  2,257.90
       10                          2-Dec-2015                                   2,094.00
     . 11                        03-Dec-2015                                    3,460.20
     -°12                      . 18-Jun-2016                                  .3,392.40
      13                        24-May~2018                                     1,023.44

                                                           .                  '               .
           Each e~try in the above table :constituting a sevarate violatio:n of Title -1s;
     . .             .

. United .States Code, Sections 1343.




                                          i.



                                                                                                  I   •




                                                  7



       Case 5:19-cr-00328-FL Document
                                  I . 32 Filed 11/14/19 Page 7 of 9

                                          I
                                                  l           .
                                        -FORFEilfURE NOTICE

        The. defend~nts ar~ ~;en notiqb of th~ ~rovisions -~f Title 18, United S.tates .
                                                                      .   .
 Code, Section 98l(a)(l)(C) (as made applicable by Title 18, Un!ted States Code, .

 Sectiori 246l(c)), -that all t~e defendant's interest in the property specified herein is

 subject to forfeiture.
                .                                                                      .

    . Upon conv1ction of one or more. of ·the -o~enses set forth 'in Counts. One, Two, .

 and Th~ee of the indictment, the defendant shall forfeit to-the· United States any and

 all. property, real" or personal, conf;ltituting, _or derived from, any proceeds the
                        '                         '
 defendant obtained directly or indirectly _as a result of the said offenses.

        The forfeitahle property includes; b~t- ts not limited to, the following:.

        (a) 2017 Cadillac Escalade, VIN.~ ·1GYS3DKJ7HR188207 ·.
                    .       .                         .
        (b) ·2017 Jeep Wrangler, VIN_ -)C4BJWFG7HL516251

        (c) ·contents of Wells Fargo Bank account number ending in i989 in the name

· ofMo~ris Cooper and Beverly Cooper (up to $17,1_89);

        (d) Contents of Wells Fargo -Bank account number ~nding in 1976 in the name
                •                   I                             •                        •




 of-Morris.Cooper and Beverly Cooper (up to $207,742);
                                .                                                  .
        (e) Contents .of USAA Bank account-number 000358186.1 in the name of Morris

. Cooper and Beverly Cooper (up to $248,215);·

        (f) The gross proceeds personally obtained· by the defendant, _in a:p. amount of

 at least$ 978,279.
                                              i                               .•

        If any of the above-described forfeitable property; as a result· of any act or

 omission.of the defendants --

                                                          8


       Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 8 of 9
.f   =   ...




                      (1) ca:qnot be located upon the-e ,ercise of due· diligence;

                       (2) h~s b.een transferred or sold~, or deposited with, a third.person;

                      . (3) has l;>een placed beyond the jurisdictio~·ofthe court;·

                      (4) has been· substantially diminished in valu~; or
                                                               .                       .
                      (5) has .been. commingled with. other P!Operty which cannot be subdivided

               without difficulty --

               it is the intent of the United States, pursuant to Title 21, United States Code,
                                                     '                  .                         .      .   '

               Secti9n·.g53 (p), to seek forfeiture·of any.other property of said defendant up to the

               . value of the above forfeitable property;




                                                                    .......... .,..., :r:,,




                                                                                              .   ----
                 ROBERT J. HIGDON, JR.
               · United·~tates Attorner·


                 6~bt,L~ !), ·/lt,r_.~-
               BY: BARBARA D. KOCHER
               Assistant United States_Attorney




                                                            9



                      Case 5:19-cr-00328-FL Document 32 Filed 11/14/19 Page 9 of 9
